NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/21 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus configured to generate a first pressure within the first chamber and a second pressure within the second chamber” in claim 13; “an apparatus configured to generate a negative pressure within, and a continuous flow of air through, the at least one chamber” in claim 79; “an apparatus configured to generate, peristaltically, a first negative pressure and a second negative pressure” in claim 148.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. P. 14-16 describe the apparatus configured to generate a first and second pressure or negative pressure as including at least a pump.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Santarelli on 3/2/22.

The application has been amended as follows: 
Claim 1 (Currently Cancelled by Examiner)
Claim 2 (Currently Amended by Examiner): The system of claim 13 wherein at least one of the first pressure surface and the second pressure surface is configured to extend transverse to the airway.
Claim 3 (Currently Amended by Examiner): The system of claim 13 wherein at least one of the first pressure surface and the second pressure surface is configured to extend parallel to the airway.
Claim 4 (Currently Amended by Examiner): The system of claim 13 wherein a portion of the first sealing surface  is the same surface as a portion of the second sealing surface.
Claim 5 (Currently Amended by Examiner): The system of claim 13 wherein[[:]] a portion of the first sealing surface forms a portion of the first pressure surface[[;]] and a portion of the second sealing surface forms a portion of the second pressure surface.
Claim 6 (Currently Amended by Examiner): The system of claim 13, further comprising[[:]] a first opening disposed in the first pressure surface and configured to allow [[a]]the first pressure to be generated in [[a]]the first chamber and a second opening disposed in the second pressure surface and configured to allow [[a]]the second pressure to be generated in [[a]]the second chamber.
Claim 8 (Currently Amended by Examiner): The system of claim 13 wherein at least one of the first pressure surface and the second pressure surface[[s]] is configured to partially surround the neck of the subject.
Claim 9 (Currently Amended by Examiner): The system of claim 13 wherein at least one of the first pressure surface and the second pressure surface[[s]] is configured to fully surround the neck of the subject.
Claim 11 (Currently Amended by Examiner): The system of claim 13 wherein at least one of the first pressure surface and the first sealing surfaceis configured to treat an obstruction of the airway.
Claim 12 (Currently Amended by Examiner): The system of claim 13 wherein at least one of the first pressure surface and the first sealing surfaceis configured to treat sleep apnea.
Claim 13 (Currently Amended by Examiner): A system, comprising: 
a collar comprising: 
a first chamber at least partially definable by a first pressure surface that is disposable over a first region of a throat of a subject having an airway and by a first sealing surface that is configured to form around the first pressure surface a first seal with a first region of a neck of the subject, 
a second chamber at least partially definable by a second pressure surface that is disposable over a second region of the throat and by a second sealing surface that is configured to form around the second pressure surface a second seal with a second region of the neck; 
a sensor configured to detect formation of an edema in the throat of the subject; and
an apparatus configured to generate a first pressure within the first chamber and a second pressure within the second chamber, and, in response to the sensor detecting formation of the edema, to vary the first and second pressures peristaltically.
Claim 25 (Currently Amended by Examiner): The system of claim 13 wherein the apparatus comprises: 
a pump; and 
a regulator coupled to the pump and configured to generate the first pressure and the second pressure[[s]] within the first chamber and second chamber[[s]], respectively.
Claim 30 (Currently Amended by Examiner): The system of claim 13 wherein the apparatus comprises: 
a pump configured to be secured to the collar; 
a regulator configured to be secured to the collar, configured to be coupled to the pump, and configured to generate the first pressure and the second pressure[[s]] within the first chamber and the second chamber[[s]], respectively; and 
a motor configured to be secured to the collar and configured to drive the pump.
Claim 41 (Currently Amended by Examiner): The system of claim 13 wherein the collar comprises: 
a frame; and 
a flexible covering that includes the first pressure surface and the second pressure surface[[s]] and that is configured to be located over and to be secured to the frame, the flexible covering configured to allow the first pressure and the second pressure[[s]] to pull the first region of the throat of the subject and the second region[[s]] of the throat  of the subject toward the first pressure surface and the second pressure surface[[s]], respectively.
Claims 48, 55, 57, 58, 102, 125, 132, 146, and 147 (Currently Cancelled by Examiner)
Claim 148 (Currently Amended by Examiner): A  method of treating an obstruction of an airway of a neck of a subject, the method comprising: 

detecting using a sensor  formation of an edema in the neck of the subject by a collar comprising first and second chambers each at least partially definable by a respective pressure surface that is disposable over a respective region of a throat of the subject and by a respective sealing surface that is configured to form around the respective pressure surface a respective seal with a respective region of the neck of the subject; and 
in response to the sensor detecting formation of the edema, generating, using an apparatus configured to generate, peristaltically, a first negative pressure and a second negative pressure[[s]], the first and second negative pressures within the first and second chambers, respectively.
Claim 149 (Currently Amended by Examiner): The system of claim 13, further comprising: 
a third chamber at least partially definable by a third pressure surface that is disposable  over a  third region of the throatand by a third sealing surface that is configured to form around the third pressure surface a third seal with a third region of the neck; and
wherein the apparatus is configured to generate a third pressure within the third chamber, and, in response to the sensor detecting formation of the edema, to vary the first, second, and third pressures peristaltically.
Claim 150 (Currently Amended by Examiner): The system of claim 79, further comprising a valve extending through the pressure surface and configured to allow [[a]]the continuous flow of air into the at least one chamber.
Reasons for Allowance
Claims 2-6, 8, 9, 11-13, 25, 27, 30, 34, 41, 79, 82, and 148-150 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a system, comprising: a collar comprising: a first chamber at least partially definable by a first pressure surface that is disposable over a first region of a throat of a subject having an airway and by a first sealing surface that is configured to form around the first pressure surface a first seal with a first region of a neck of the subject, a second chamber at least partially definable by a second pressure surface that is disposable over a second region of the throat and by a second sealing surface that is configured to form around the second pressure surface a second seal with a second region of the neck; 
a sensor configured to detect formation of an edema in the throat of the subject; and
an apparatus configured to generate a first pressure within the first chamber and a second pressure within the second chamber, and, in response to the sensor detecting formation of the edema, to vary the first and second pressures peristaltically. Zagame US 5,897,512 discloses a massage device comprising first and second chambers 20.2/20.1 (fig. 1) and an apparatus 25 configured to generate a first and second pressure in the first and second chambers peristaltically (fig. 3 and col. 5, lines 4-16, the wave effect of varying pressure within each chamber would be considered peristaltic; col. 6, lines 6-22, the pump means 25 can suction at different pressures, and the sequencer is programmable to enable suction at varying levels for different durations of time). Atkinson et al. US 2006/0266369 A1 discloses collars for applying negative pressure to the neck to alleviate sleep disorders (figs. 2A-5D and [0025]). Scarberry US 2015/0126912 A1 also discloses a device for applying negative pressure to the neck to treat sleep apnea (fig. 1 and [0017]) (please see prosecution history for detailed description of these references). Cariapa et al. US 5,891,065 is the closest prior art of record that teaches a sensor configured to detect formation of an edema that is used in combination with a pressurized device for use on the body (col. 8, line 63-col. 9, line 6, sensor 42). However, Cariapa’s edema sensor is for reducing edema and increasing circulation in the extremities of injured or confined people (col. 1, lines 5-8), since edema is frequently caused by lack of exercise and accumulation of lymph (col. 1, lines 18-33). As can be seen in fig. 1, Cariapa’s edema sensor is for use with a device that reduces edema in the lower legs and foot. Thus, it would not be obvious to one of ordinary skill in the art to incorporate Cariapa’s edema sensor into a collar that is worn around the neck, especially because edema in the neck is not relevant to Cariapa’s concern for circulation in the extremities of injured people. Further, there is no indication in Zagame, Atkinson, or Scarberry that these references are concerned with edema; thus, there would be no motivation to look for a sensor that detects edema to incorporate into these devices. Dependent claims 2-6, 8, 9, 11, 12, 25, 27, 30, 34, 41, and 149 are allowed by virtue of their dependence on independent claim 13.
Regarding independent claim 79, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a system, comprising: a collar comprising at least one chamber at least partially definable by a pressure surface that is disposable over a region of a throat of a subject having an airway, and by a sealing surface that is configured to form around the pressure surface a seal with a region of a neck of the subject; a sensor configured to detect formation of an edema in the neck of the subject; and an apparatus configured to generate a negative pressure within, and a continuous flow of air through, the at least one chamber and, in response to the sensor detecting formation of the edema, to control the negative pressure to prevent further formation of the edema. Zagame, Atkinson, and Scarberry are the closest prior art of record and are described above with respect to claim 13. Claim 79 is allowable for the same reasons stated above for claim 13 (it would not be obvious to one of ordinary skill in the art to incorporate Cariapa’s edema sensor into a collar that is worn around the neck, especially because edema in the neck is not relevant to Cariapa’s concern for circulation in the extremities of injured people, and there is no indication in Zagame, Atkinson, or Scarberry that these references are concerned with edema; thus, there would be no motivation to look for a sensor that detects edema to incorporate into these devices). Dependent claims 82 and 150 are allowed by virtue of their dependence on independent claim 79.
Regarding independent claim 148, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of treating an obstruction of an airway of a neck of a subject, the method comprising: detecting using a sensor formation of an edema in the neck of the subject by a collar comprising first and second chambers each at least partially definable by a respective pressure surface that is disposable over a respective region of a throat of the subject and by a respective sealing surface that is configured to form around the respective pressure surface a respective seal with a respective region of the neck of the subject; and in response to the sensor detecting formation of the edema, generating, using an apparatus configured to generate, peristaltically, a first negative pressure and a second negative pressure, the first and second negative pressures within the first and second chambers, respectively. Zagame, Atkinson, and Scarberry are the closest prior art of record and are described above with respect to claim 13. Claim 148 is allowable for the same reasons stated above for claim 13 (it would not be obvious to one of ordinary skill in the art to incorporate Cariapa’s edema sensor into a collar that is worn around the neck, especially because edema in the neck is not relevant to Cariapa’s concern for circulation in the extremities of injured people, and there is no indication in Zagame, Atkinson, or Scarberry that these references are concerned with edema; thus, there would be no motivation to look for a sensor that detects edema to incorporate into the methods of using these devices).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786